Title: To James Madison from Samuel A. Otis, 28 July 1802
From: Otis, Samuel A.
To: Madison, James


Sir
Boston July 28th 1802
I take this opportunity to acknowledge the honour of an official communication from the Secretary for the department of State, with a commission from the President of the United States; And altho the more obliged by this mark of his confidence as it was unsolicited & unexpected, permit me respectfully to state my doubts as to the propriety of holding this office, together with that of Secy of the Senate, without the permission of the Senate; And which cannot be obtained until they are in Session.
If holding both offices should be deemed incompatible, I hope it will hardly be necessary for me to apologize for my candid declaration of a preference, for an office, the duties of which, from long practice, have become familiar to me, to which, I feel myself fully competent, the salary too of which, is a principal article of, altho not adequate to my support, to one, of less emolument, precarious from liability to repeal & alterations in the law; An office whose duties are probably laborious, & in which I am without experience.
On the other hand should the honourable Body whose officer I am, from preference to a more meritorious person, or other cause, think fit to dismiss me their service, in the habits of business, necessary too for the subsistence of my family, I should regret being wholly out of employ. I hope therefore under all the circumstances, it will not be thot indelicate or disrespectful in me to ask permission, to consider of a reply, to your official communication until the Session commences; More especially as no injury can result to the public, there being a number of Commissioners already employed in the execution of the business. I have the honour to be With every sentiment of respect & esteem Your most obedient humble Servant
Sam A. Otis
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Otis”); Tr (DLC: Jefferson Papers). RC docketed by Jefferson and by Brent as received 2 Aug. Tr dated 14 July 1802 and marked “Copy.”



   
   Letter not found. Jefferson had appointed Otis a commissioner of bankruptcy for the district of Massachusetts (National Intelligencer, 16 July 1802).


